Title: To Thomas Jefferson from Lafayette, 4 April 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



Sir
Annapolis April the 4h. 1781

Before this Comes to Hand Your Excellency Will Have Got an Accurate Account of the Action Between the two fleets, where it Appears that Notwistanding their Inferiority Our Allies obtained  the Honor of the day. But the Object of the Expedition was Lost, and the Attak of Portsmouth Unfortunately Post poned.
On the Point of Setting out for the Grand Army, I will at least do My Best for the Relief of the troops destined to the defense of the Southern States. I Hear that General Greene is in want of Ammunition, and Am going to Send on four field pieces to Him with twelve Hundred Rounds and Near Hundred thousand Cartridges. Govenor Lee Has promised to Have them forwarded to Frederickburg, where I Hope they will Meet Horses and Waggons provided By Your Excellency’s orders, as their Speedy Arrival at the Southern Army May prove to Be of Essential Service. Baron de Stubens Having Received orders from General Greene, Relating to the forwarding of Military stores to His Army, I Give Him Notice of the Measures I Have taken, and Beg Also Leave to Request that Your Excellency Be pleased to forward the Inclosed letters to the Southern Army.
This Harbour is Blockaded By two Armed Vessels of the Ennemy, which Makes it Necessary for a Part of the troops to Proceed By land. Some light Boats and the Siege Artillery (every thing Relating to field pieces and Musketry Being sent to the Southward) will Be able to go By water after the Ennemy Have Been Removed with some Heavy pieces we are fixing on purpose. By an intercepted letter from the Captain of these Vessels it Appears that He is Requesting a Reinforcement, and Hopes to destroy the Craft in Your Rivers.
I Am in Hopes that the french fleet will Soon Be able to put to Sea, and Have also Expectations of their Being Reinforced.
Permit me, Sir, Most Respectfully to present Your Excellency with the Assurance of the High Regard and Affectionate Sentiments I Have the Honor to Be With Sir Your Excellency’s Most obedient Humble Servant,

Lafayette


N.B. The Inclosed are Copies of intercepted letters.

